Citation Nr: 0105922	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for a psychiatric disability currently characterized as 
bipolar disorder.  

2.  Entitlement to an initial compensable rating for 
sinusitis/allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel  



INTRODUCTION

The veteran had active military service from March 1985 to 
January 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The November 
1995 rating decision granted service connection and an 
initial 30 percent evaluation for major depression and 
granted service connection and an initial noncompensable for 
sinusitis/allergic rhinitis.  The January 2000 rating 
decision increased the evaluation to 50 percent for bipolar 
disorder (previously evaluated as major depression) from 
January 1995 and continued the noncompensable evaluation for 
sinusitis/allergic rhinitis.  


FINDINGS OF FACT

1.  The new and old rating criteria for psychiatric disorders 
in effect before and since November 1996 are equally 
favorable to the veteran.  

2.  The new and old rating criteria for diseases of the nose 
and throat in effect before and since October 1996 are 
equally favorable to the veteran.  

3.  The veteran has worked part-time as a security guard and 
occasionally as a computer operator since service.  

4.  The veteran earns a $25 hourly rate as a computer 
operator when his nonservice-connected back disability allows 
him to work.  

5.  The veteran is oriented, and his speech, thought process, 
and affect are normal.  

6.  The veteran has three to six non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, 
wheezing, minimal crusting, and nosebleeds.  

7.  The veteran does not have three or more incapacitating 
episodes requiring bed rest or more than six non-
incapacitating episodes of sinusitis per year.  

8.  The medical evidence does not show purulence, 
osteomyelitis, definite atrophy of the intranasal structure, 
polyps, or obstruction of nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for a psychiatric disability, currently characterized 
as bipolar disorder, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Codes 9432 and 9434 (2000) (effective November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Codes 9206 and 9405 (1996) 
(effective prior to November 7, 1996).  

2.  The criteria for an initial 10 percent rating for 
sinusitis/allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.97, 
Diagnostic Codes 6510-6514 and 6522 (2000) (effective October 
7, 1996); 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6510-
6514 (1996) (effective prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations and filed lay statements with the RO.  The RO 
also mailed a notice of the July 1996 hearing to the veteran 
at his last known address, with a copy to his representative.  
Although the notice was not returned in the mail, the veteran 
failed to appear at the July 1996 hearing.  The veteran and 
his representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2000).  The VA 
has fulfilled its duty to assist the veteran.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  


Entitlement to an initial rating in excess of 50 percent for 
a psychiatric disability, currently characterized as bipolar 
disorder

While this appeal was pending, the rating criteria for 
psychiatric disorders were revised effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, the Board should apply the old regulation.  For the 
period since the effective date, the Board should apply the 
more favorable of the old and new regulations.  VAOPGCPREC 3-
2000 (2000).  

The veteran was initially granted service connection for 
major depression in November 1995, based upon a March 1995 VA 
diagnosis.  Since then, a December 1999 VA examiner 
recharacterized the veteran's service-connected psychiatric 
disability as bipolar disorder.  Thus, for the period prior 
to November 7, 1996, the Board will apply the old criteria 
for bipolar disorder and major depression without 
melancholia.  For the period since November 7, 1996, the 
Board will apply the more favorable of the old criteria and 
the new criteria for bipolar disorder and major depressive 
disorder.  

An initial rating higher than 50 percent is not warranted 
under the old criteria for bipolar disorder, manic, 
depressed, or mixed; or major depression with melancholia.  A 
100 percent evaluation is warranted for active psychotic 
manifestations of bipolar disorder to such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent evaluation is 
warranted for active psychotic manifestations of bipolar 
disorder with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 
50 percent evaluation is warranted for bipolar disorder 
resulting in considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 (1996) 
(effective prior to November 7, 1996).  In addition, a 100 
percent evaluation is warranted for major depression without 
melancholia if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
and the veteran is demonstrably unable to maintain or retain 
employment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted if 
an ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9405 (effective prior to November 7, 
1996).  

An initial 70 percent evaluation is not warranted under the 
old criteria for bipolar disorder or major depression because 
the medical evidence does not show that the veteran's 
psychiatric symptoms cause severe impairment of social and 
industrial adaptability or severe impairment of an ability to 
obtain or retain employment.  The veteran received in-service 
training as a mainframe computer operator and database 
manager, and he successfully created an intelligence program 
to track down cyber-criminals.  At the March 1995 VA 
examination, two months after service, he had a part-time 
security guard job while he looked for computer work.  He 
worked at a computer company in January 1995 and at a small 
computer company in May 1996 when he told a VA examiner that 
back problems, rather than any psychiatric disability, caused 
him to leave his last computing job.  As recently as December 
1999, the veteran reported earning a $25 hourly rate in 
computing when his back problems allowed him to work.  A 
rating higher than 50 percent is not warranted under the old 
criteria of Diagnostic Codes 9206 and 9405.  

Likewise, an initial rating higher than 50 percent is not 
warranted under the new criteria for bipolar disorder and 
major depressive disorder.  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9432 and 9434 (2000) (effective since November 7, 1996).  An 
initial 70 percent evaluation is not warranted under the new 
criteria for bipolar disorder and major depressive disorder.  
Although there is some occupational and social impairment, 
the veteran was living with his mother and stepfather in 
December 1999, and he reported having at least a few friends, 
including one that he saw weekly.  Although he reported 
freezing up on college math tests in June 1996 and having 
racing thoughts and irritability in December 1999, his speech 
was spontaneous in March 1995 and normal in December 1999.  
His thought process was coherent, and he was oriented at the 
March 1995 and December 1999 VA examinations.  Although his 
affect was constricted in March 1995, it was full and 
appropriate to expressed thoughts in December 1999.  
Therefore, an initial rating higher than 50 percent is not 
warranted under the new criteria of Diagnostic Codes 9432 and 
9434.  

An initial rating in excess of 50 percent is not warranted 
for the veteran's service connected psychiatric disability, 
currently characterized as bipolar disorder.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  In this case, the evidence does not 
more nearly approximate the criteria for a higher rating.  
Moreover, the evidence is not so evenly balanced that there 
is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  



Entitlement to an initial compensable rating for 
sinusitis/allergic rhinitis

While this appeal was pending, the rating criteria for 
diseases of the nose and throat were revised effective 
October 7, 1996.  For the period prior to October 7, 1996, 
the Board will apply the old criteria for chronic sinusitis 
and chronic atrophic rhinitis.  For the period since October 
7, 1996, the Board will apply the more favorable of the old 
criteria and the new criteria for chronic sinusitis and 
allergic or vasomotor rhinitis.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3-2000 (2000).  

An initial compensable rating is not warranted under the old 
criteria for chronic atrophic rhinitis.  Chronic atrophic 
rhinitis, with massive crusting and marked ozena, with 
anosmia, warrants a 50 percent evaluation.  Chronic atrophic 
rhinitis, with moderate crusting and ozena, atrophic changes, 
warrants a 30 percent evaluation.  Chronic atrophic rhinitis, 
with definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996) (effective prior to 
October 7, 1996).  An initial compensable rating is not 
warranted because the medical evidence does not show definite 
atrophy of the intranasal structure, moderate or massive 
crusting, or absence of sense of smell.  The veteran's 
sinuses were clear in a March 1995 VA x-ray, and crusting was 
only minimal in December 1999.  An initial compensable 
evaluation is not warranted under the old criteria of 
Diagnostic Code 6501.  

Alternatively, an initial 10 percent rating would be 
warranted under the old criteria for sinusitis. Postoperative 
chronic sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, warrants a 50 percent 
evaluation.  Severe chronic sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, warrants 
a 30 percent evaluation.  Moderate chronic sinusitis, with 
discharge or crusting or scabbing, infrequent headaches, 
warrants a 10 percent evaluation.  X-ray manifestations only 
of chronic sinusitis, with mild or occasional symptoms, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (1996) (effective prior to October 
7, 1996).  An initial 10 percent rating is warranted because 
the veteran reported frequent sinus headaches in June 1996 
and because the sinuses demonstrated minimal crusting at a 
December 1999 VA examination.  An initial rating higher than 
10 percent is not warranted because the medical evidence does 
not show frequently incapacitating recurrences, purulence, or 
osteomyelitis.  Although the veteran reported having severe 
headaches during sinusitis episodes, he has continued to work 
part-time as a security guard, and there was no purulent 
drainage in December 1999.  An initial 10 percent evaluation 
is warranted under the old criteria of Diagnostic Codes 6510-
6514.  

It should be noted that an initial 10 percent rating would 
also be warranted under the new criteria for chronic 
sinusitis.  Chronic sinusitis, following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, warrants a 50 percent evaluation.  Chronic 
sinusitis, with three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, 
warrants a 30 percent evaluation.  Chronic sinusitis, with 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, warrants a 10 percent 
evaluation.  Chronic sinusitis, detected by X-ray only, 
warrants a noncompensable evaluation.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2000) (effective since October 7, 
1996).  An initial 10 percent rating is warranted because the 
medical evidence indicates that the veteran has at least 
three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent 
discharge.  In June 1996, he reported frequent headaches, 
sinus pain, wheezing, and nosebleeds during sinusitis 
episodes that caused him to swallow blood.  Although the 
veteran has not reported having at least three non-
incapacitating episodes of sinusitis per year, he will 
receive the benefit of the doubt because he reported having 
frequent episodes of sinusitis in March 1996 and June 1996, 
over a 4-month period.  See 38 C.F.R. § 3.102 (2000).  A 
rating higher than 10 percent is not warranted because the 
medical evidence does not show three or more incapacitating 
episodes requiring bed rest or more than six non-
incapacitating episodes per year of sinusitis.  

An initial compensable evaluation is not warranted under the 
new criteria for allergic or vasomotor rhinitis.  Allergic or 
vasomotor rhinitis, with polyps, warrants a 30 percent 
evaluation.  Allergic or vasomotor rhinitis, without polyps, 
but with greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side, warrants a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2000) (effective since October 7, 1996).  An initial 
compensable evaluation is not warranted because the medical 
evidence does not show polyps or obstruction of nasal 
passages.  The sinuses were clear on a March 1995 VA x-ray, 
and the septum was at midline in December 1999.  

Accordingly, an initial 10 percent rating is warranted for 
the veteran's service connected sinusitis/allergic rhinitis 
under both the old and new rating criteria for chronic 
sinusitis.  See 38 C.F.R. § 4.7 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 6510, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the service-connected psychiatric and 
sinusitis/allergic rhinitis disabilities markedly interfere 
with employment or cause frequent hospitalizations.  Since 
service, the veteran has worked part-time as a security guard 
and occasionally as a computer operator, and he has not been 
hospitalized.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
a psychiatric disability, currently characterized as bipolar 
disorder, is denied.  

Entitlement to an initial 10 percent evaluation for 
sinusitis/allergic rhinitis is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

